.       .



                 THEA              NEY         GENEIRAL




    Honorable Ed Keys                    Opinion No. C-629
    County~Attorney
    Ward County                          Re:    Questions relative to
    Monahans, Texas                             election of county school
                                                trustees when the boundaries
                                                of certain precincts have
                                                been changed by the Commis-
    Dear Mr. Keys:                              sioners Court.
              You have requested an opinion on whether, in the
    election to be held.on April 2, 1966, for county school
    trustees in Ward County, the two trustees to be elected
    from commissioners precincts should be elected in accordance
    with the boundaries of the precincts as they now exist or~as
    they will exist under a resolution of the Commissioners Court
    of Ward County which is to take effect on January 1, 1967.
    The resolution, adopted on Novsmber 1, 1965, recites that the
    redivision is being made "for the convenience of the people
    of said County," and that the Court is acting pursuant to
    the provisions of the Constitution of the State of Texas and
    Articles 2351 and 23513 of the Revised Civil Statutes of
    Te'xasD The resolution does not mention precinct offices
    either specifically or in general terms, or in any manner
    undertake to state the effect of the redivision, other
    than as follows in the final paragraph of the resolution:
                  "BE IT FURTRRR RESOLVED that such redivision
             shall be effective for all puPposes as of January 1,
             1967, and that the provisions of Section 1 (a) and
             (b), Article 2351&, R.C.S. of Texas, as amended,
             shall apply to such redivision of Ward County,
            Texas; and the County Judge of Ward County, Texas,
            'is hereby authorized and empowered to execute all
             instruments and documents on behalf of the Commis-
             sioners Court necessary to carry out the terms
            and provisions hereof.
                 Section 1 of Article 2676, Vernon's Civil Statutes,
    reads    in part as follows:
Hon. Ed Keys, page,2 (C- 629)'


          "SeCtion 1. The general management and
     control,of the public free schools and high
     schools in each-county, unless otherwise -
     provided'bylaw shall be vested in five (5)
    ~county,sChool,trusteeselected from the
     county, one (1) of whom shall be elected
     from the county'at large by the qualified
     voters of the county and one (1) from each
     Commissionerls Precinct by the qualified
     voters of each Commissioner's Precinct who
     shall hold office for a term of two (21
     years. The time for such election shall
     be the first Saturday in April of each
     year; the order for the election of county
     school trustees to be made by the county
     judge at least thirty (30) 'days prior to
     the date of said election, and which order.
     shall designate as voting places within
     each common or independent school district
     the same voting place or places at which
     votes are east for the District Trustees
     of said common and independent school
     districts, respectively. * y *'.
          Paragraphs (a) and (b) of Article 2351&, V.C.S.,
enacted in 1965, read as follows:

         "0a W henever the Commissioners Court
    changes the boundaries of commissioners
    precincts or of justice precincts, it may
    specify in its order a future date, not
    later than the first day of January following
    the nextgeneral,election, on which the
    changes shall become effective. If an
    election for any precinct office mid
    before the effective date of the order,    :.
    tie office shall be filled at the election
    by the voters of the precinct as it will
    exist on the effective date of the change
    Tn boundaries. A person'who has resided
    within the territory embraced in the new
    boundaries for the length of time required
    to be eligible to hold the office shall
    not be rendered ineligible by virtue of
    the precinct’s not having been in exist-
    ence for that length of time.


                       -3051-,
Hon. Ed Keys, page 3 (c-629)


         "(b) When bouridariesof commissioners
    precincts are changed, the terms of office
    of the commissioners then in office shall
    not be affected by such change, and'each
    commissiomer shall~be entitled to serve
    for the remainder of the term to which he
    was elected even thou&the   change in
    boundaries may have placed'his residence
    outside of the precinct for which he was
    elected." (Emphasis supplied.)
          The answer to your question turns on whether the term
"precinct office" as used in the underscored'sentence in Article
23513 is intended to include county schooltrustees'who are
elected from commissioners precincts. In our opinion, the
Legislature intended the term to refer only to officers who
are elected by commissioners precincts and justice precincts
at the general election for state and county officers on the
first Tuesday after the firstMonday in November of even-
numbered years (Election Code, Art. 2.01), and did not intend
to include county school trustees within the term.
          It is an elementary rule of statutory construction
that the meaning of a word or phrase should be determined with
reference to the context in which it is used, and that the same
word or phrase may have different meanings in different statutes.
53 Tex.Jr.2d 214, Statutes, Seo. 147+ Cf. Att'y Gen. Op.
WW-111OA (1962), holding that county school trustees are not
county or precinct officers within the meaning of Article XVI,
Section 64 ofthe Constitution, which provides terms of four
years for "the elective district, county snd Erecinct offices
which have heretofore had terms of two years.
           In Attorney General's Opinion Noo.c-580 (1966), it
was stated that the purpose of paragraph (a of Article 23513
was to change the rule in Brown v. Meeke, 94 S.W.26 839 (Tex.
Civ.App. 1936, error dism.3, which held that Where an order
of the commissioners  court changing the boundaries of justice
precincts, entered prior to the filing deadline for,primary
elections,  provided that the changes were to become effective
on the first 'dayof January following the next general election
and that precinct officers were to be elected at that election
in accordance with the new boundaries, an attempted nomination
of a constable for the new precinct was void. That ca6e, it
should be noted, dealt with an office filled at the general
election for state and county offices.


                           -3052-
Bon. Ed Keys,   page   4   (C-629)


          Article 23513 sets the first day of January following
"the hext genersl election” a6 the limitation on p'oetpbnement
of the effective date of the order., Although every election"
which is held at regular fixed intervals is a general election
in the broad sense of the term, in common parlance it usually
means the general election for state and county offices.
Greenwood v. City of El Paso 186 S.W.2d 1015 (Tex.Civ.App.
 945 ; Att'y Gen. Op. No. C-43 (1963). The fact that Article
2351 specifies the first day of January following the election
as the cutoff date for postponing effectiveness is evidence
that the latter meaning was intended'in this statute.' The
first day of January coincides with the beginning date of
regular terms of precinct officers who are elected at the
biennia1 November general election, Art. 17, V.C.S., and
obviously this provision is tied in with's recognition of the
desirability of electing officers'in accordance with the new
boundaries since the full term of their service will be after
the change becomes effective. This would not be true of the
office of county school trustee. In the present case,'for
example, trustees elected in accordance with the old boundaries
will serve for almost three-fourths of a year (almost half
their full term) before the change..
          Other reasons could also be advanced to support our
conclusion that county school trustees do not come within the
provisions of Article 2351*, but we believe the foregoing
reasons make the legislative intent clear enough without
further development. It is our opinion that the coming election
should be conducted in accordance with the commissioner precinct
boundaries as they now exist. There is nothing in Brown v.
Meeks, supra, contrary to our holding on this point. In that
c     the court rejected the contention of one of the parties
that'he was entitled to the nomination for the old precinct,
but it was on the ground that neither the commissioners court,
the candidates, nor the voters had understood that the nomina-
tion to be made was for the old precinct and not on the ground
that a valid election for  the nomination could not have'been
held if it had been 80 intended.   (In that case, the office of
constable of the old precinct would not have been in existence   ,
on the date of the beginning of the new term, but in this case
the office for the precinct as it now exists will continue
for almost 9 months.after the new term of trustee begins.)
We therefore answer your question by stating that in the
election to be held on April 2, 1966, a candidate for the
office must be a resident of the precinct in which he is
running, as it now exists, and only the voters residing within
the precinct as it now exists may vote for that office.

                               -3053-
.     .




    Hon. Ed Keys, page 5 (C- 629)


              As a further question, you ask for an opinion, In
    thtievent our answer to your first question ia thatthe
    clectidn should be held in accordance with presently existing
    boundaries, on'what effect the change ifi~boimdaAes'wil1 have
    dn the stat&of   these newly elected~trustees when the order
    of the commissioners court takes effect ofiJanuary 1; 1967."
    You also ask what ePfCct it Wlll~'heveon the status of the two
    trustees who were elected from commissioners precincts in
    1965 -
                 We are of the opinion that both questions are
    controlled by the holding In Childrere”County v. Sachse,
    158 Tex. 371, 312 s.W.2d 380 m9U1,“t.o the effect that a
    change in-precinct boundaries‘does’not create a vacancy in
    the office of county commissioner or deprive the Incumbent
    of the right to hold office for the ,remalnder of his term,
    and this ia true ‘even though by reason of such change his
    residence Is not within the pficlnct    aa redefined.” The later
    case of Whitmarsh v. Buckley, 324’&W.2d 298 (Tex.Civ.App.
    1959 explaindd the basis oftthe holding to be that a county
    comm4ssioner, although elected from a.preclnct, serves the
    entire county aa a member of the commirsloners court; that
    he Is elected not to act for just hir precinct     but to serve
    the whole county. This Is also true for a county school
    trustee,    even to a greater extent than for county commissioner.
    Incidentally, the’rule of the Sachse case was enacted into
    statutory form for the office ofty         commissioner  in
    paragraph (b) of Article 23513, quoted above. Although the
    statute does not apply to the office of county school trustee,
    the rule -in the Sachlrecase by analogy doea apply. We
    therefore hold t-e         change in boundaries on January 1,
    1967,    will have no effect on the tenure of either the
    trustees elected in 1965 or those elected In 1966.


               Where an order of the cammisrioners coust
          changing the boundaries of commiarioners pre-
          cincts, to become effective on January 1, 1967,
          was entered in November, 1965, the county school
          trustees who are to be elected from commis6ioners
          precincts in the election to be held on April 2,
          1966, should be elected from the precincts as
          they now exirt rather than aa they will exist on
          January 1, 1967. Article 2351*, V.C.S., doe6
          not apply to the office of county school trustee.

                                -3064-
                                                          .   .




Hon. Ed Keys, page 6 (c-629)


          The change in boundariea dtiJ&nuak$ I;,1967,
     will have no effect on thi 'tiM.M?of iither'the'
     trustees elected iri1965"6r those'ilecttidin 1966.
     Childress County v. Sachae, 158 Tex. 371, 312
      e .   360 [193U) .
                                    Yours very truly,
                                    WAGG0RF.RCARR
                                    Attorney General

                                    By:a+          %= %cx,ec_
                                        Mary K. Wall
                                        Aseiatant
MKW:ra:sj
APPROVED:
OPINION COMKU'TEE
W. 0. Shultz, Chairman
John Reeves
Ralph Rash
Gordon Case
Wade Anderson
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                           -3055-